Case 1:21-cv-21759-XXXX Document 1-4 Entered on FLSD Docket 05/07/2021 Page 1 of 22




                             COMPOSITE EXHIBIT 3
Case 1:21-cv-21759-XXXX Document 1-4 Entered on FLSD Docket 05/07/2021 Page 2 of 22


                               Carol Lee v, Panera, LLC and John Doe


                                             Medical Bills
                   (based on   Plaintiff s Response to lst Request for Production)



                    PROVIDER                DATE(S)   OF''   SERVICE   AMOUNT OF BILL
          Miami-Dade County Fire Rescue           6/14t2019                      $900.00
          Kendall Resional Medical Center   6l14/2019 to 612612019           9261.824.r2
          Absolute Home Care Inc.           7ll2/2019 to 811312019             $3.22s.r4
          National Medical                        211412020                     $237.13
          TOTAL                                                              $266.186.39
     Case 1:21-cv-21759-XXXX Document 1-4 Entered on FLSD Docket 05/07/2021 Page 3 of 22

N



N


n


o
N
*


t0




N
(t
N
       Case 1:21-cv-21759-XXXX Document 1-4 Entered on FLSD Docket 05/07/2021 Page 4 of 22
PATIEI{T IIIO:      s 54489??  I{ENDgtt RHGIOI'IAL 1{S} CT8, BITLING D}.TT pAGC 1 01356
T{ED REC I{O:          943S 14 11?50 Sti 40TH STRSST           0?/05/ ls
GUARi.NTOR IIIO;
P.I,TIEIItrT:                                              }II.A.HT                                       FL   33 1?53530           AD}IITTgD    DISCTIARGEO
tsE c.dR0L                                                                                                                          06/ 14/ lp    06/a6/19
P*.Y TO      .I.DSRESS:               KghID}.It RHGTOI{.EI }TE$               CTR
                                      P O B0:{ 4SSA?S
                                      -{Tt"{I{TA
                                      GA 303fi4Se?S

SIIL     TO:
        LEE    CAROL                                                   IFTF-q.TIEFTT                                      FC=0 1
        9110 FOUHTATNEBT$AU BIVD                                       AD}IIT TI{RU D]$CITARGS CIAII{
        APT A05
        !1I.[$tr                    ftJ                   33 1?3

DATE     OF'        ATT                               SSRV      RSV                        CARE ROO}I
                                                                                    ROOI,I AND                             NONB    IIt
SERVICE             PTIYS T'C    ROO}T          AC CODE CODE DEPT                   DAYS CTIARGE CITARGE$                  C}iARGES

0   6/ 14/   19     4?*q?   01   4 L0 6"t,      t{D   }rED 111        0611          13 X      1894.00     eA?38.00                  .00

                                                                   TOTAT   ROOFI        CARg
                                                                                    "{FID              e3?AS.00
                                      TOT.I.I             BIIIABLE
                                                      NOIiT                ROOH     *,NDC.E.RE               . OO
                                                      TOTAL SIILSD         RCIO}'   -wD CARC           2e??8.00
DATE     OF        BATCH            r     NDC/CPT-4/
$ERVICS RET                 DEPT    s PROC itCPC$                                   QTT $SRVTCS D$SCRIFTION                  CITARGES

       A5O-PHAR$ACY
061?19 1?B?91 0?1A                        t 5?693                                      1    R0CUROI'IIU!{ 50}Ic/SllL IN         ?4.00
061?19 1?B?9? 0?1?                        15? 693                                      1    ROCURONIIII{ 50t{G/sltl rN          ?4.00
                                                                                                  $UBTOTAL:                    148.00
       A5S-DRG$/OTHER
061419 1489la 0?1A                        0 13      043                                ]"-F.I.HOTIDINE 2CI }IG T.q.B               6L,00-
061419 14F863 0?le                        CI   13   043                                1 TAHOTIDII\TE ?O }lG TAB                   61.00
061519 158CIs9 0?1A                       013591 505fi0060003                          A ACETA}IIN 3?5UG TAB                        a.B0
061519 158984 0?1a                        015443 510?9044101                           1 IEVOTITYROT(IN O. O?sT{G T                ?8.00
061519 158015 B?1?                        016916 6068?033? 11                          1 RA!{IPRIL ? .5 HG C3.P                    s3 .80
CI61513      158040         0"1t2         013043 680010?4000                           1 FA!{OTISINE AO ITG T"{.S                  61.00
061619 168128               0?1A          01s5s1 sOse00600OCI                          E ACETA}ITI{ 3A5!{G     TAB                  ? .00
CI61619      168149         0?12          013591 s0S8OCI60003                          E ACHTAITII{ 335T{C     TAB                  ? .00




"E.   FOR PROF'IT, TAX PAYING HOSPITAL LICENSED
TTTE    $TATS OF TTORIDA IRS ID# 65-0? 600?8
         Case 1:21-cv-21759-XXXX Document 1-4 Entered on FLSD Docket 05/07/2021 Page 5 of 22
P-I.TIE}trT NO:       ? 544S9??   Hf['I$Att Rec:OfiA[ H8S CTR FIITI}IG D}.TE PAGH g S1356
}IED REC NO:             F43 ? 14 11?58 $II 4OTII STREET        0?/ss/ le
GUARJTIITOR I'IO:
PATIEFIT:                                   T{IA}II                                          rt    33 1?53530         A}HITTS}      D   ISCIIIRGEO
tEs   c-q,Rot                                                                                                         0 6/ 14/ 19       0 6/e s/ 19




DATS   OT B.q,TCiI F                       IVDC/ CPT-4/
SERVTCS   RCF DHPT S      DOnf               HCPCS                  OT? $ERVICE }SSCRIPTIO$                        C}IARGES

061.619   16$CI9? 0?1?    o    1544e        $   1S?90441S      l"     L      LEVOTTIYROXIH B. O?S!{G T               4s.00
061619    1681?5 0?1?     CI   1.6S   16    6800 10 14? 00            1      RA}TIPSIL   E.S   UG   CS.P             5e .00
061619    168168 0?1?     016$?6            680S4CI3 55 1 1           I      O:{YCODOFIE/ -{P$,P   5/   33   5TA     iU. UU
061?19    1?Sf,8ff 0?1e   0135p1                                         I   ACETAI,JIN 3?s}TG TAF                    3 .00
061?1S    l?BSBfi s?L2    0133?0            333   4? 01.5? 11        j
                                                                             CETHCOXIF ?OOHG CAP                    14fi.00
06L?19    t?83S5 0?L?     0135S1            505S00 6000?                     ACETAIIII{ 33sI{G     TAS                e .00
061?19    l"?Be30 0?1?    0169?6            6SeS403 55     1   1             O}{YCOSOI'IE/ APAP5/ 3 e STA            50.00
061819 l$B4?CI 0?tA       0    L5443        5   10?9044 10     1      1      tgvoTltYR0$mr 0.0?5!{0 T                2S.00
061819 188*q64 0?la       0 13  043         6800 10a {00CI                   r"{}TOTTDTAIS EO $G TAB                 61.00
06lfi1s 1884?0 0?12       0 13  043         6S0CI 1"0?   4000         L      r,,A}'OTIDINE AO T{G TAS                DJ.IJU
061919 198?43 0?1?        CI 13 043                                          rA}TOTTDTNS ECI HC TAS                  61.00
061919 1986?3 g't]?,      s 15443           5   10?9044 10 t                 IEVOTIiYROXIN O. O?,5!{G T              ?s.00
061919 1SB?43 A7t2        016916            6eo0 10 14e 00            I      RA}IIFRIL ? .5 TIG C.T.P                53 .00
06?CI19 e0B9?9 0?1A       0 13 043                                    I      FA!{CIT]DINE ?O T.IG TAF                61.00
864019 e08934 n?r?        0 13 043                                    I      FA}TOTIDINH EO HG TAS                   61.   CI0
052CI19 208934 071"2      016916                                             RA}TIPRII ? .5 IIG CAP                  c? nn
06201S ?0S6?8 0?1A        0    15443        5   10?9A44 10     1      1      tcvOTHYROltil{ 0.0?5}tG T               ?s.00
06? 119 a 18063 0?1?      B    154CI0                                        HAGNES CITRATE sOOUI                     3 .00
06e 119 ? 181Se 0?1?      0135S1                                     c       ACE?AIITN 33S!{G TAS                     E.BCI
o6e 119 a 18063 0?t a     0 1 65?9               5?4?0s0 1a                  BI$ACODYL 1OITG $UPP                     1 nn


.I. F'OR PROFIT, TAH PAYING liospITAL trcaNssD
THE STATE OF FTORIDA IR$ ID# 65-0? 600?8
       Case 1:21-cv-21759-XXXX Document 1-4 Entered on FLSD Docket 05/07/2021 Page 6 of 22
F.t.TIE}trT NO:     ? 544fi9?? I{ENDALI H,EGIO}iAL I{ED LIr{ Bltt]}TC D.{TE pAGC 3 0135S
fiED REC NO:           F433 14 11?50 SI,I 40TIl STREET         0?/051 1s
GUAR-WTOR I{O:
P.I.TIE}tr?:                                       HIA}II                                    rL 33 1?S3530      ADI{ITTUD    DISCIiARGSD
LfiE     CAROL                                                                                                  06/ 14/ 19    06/3 6/ 19




D"q.Tg    QF SATCII              T                r{Dc/   cpT-4/
$SRVICE RCF DEPT                 S PROC            HCPC$              QTY SERVICS DESCRIPTTOTi               CI{ARGN$

064 119 3 18063       0?L?           014165           904053 0 6 1      L HULTI TA$III'I TAF                   ,te nn
062 119 2 1806?       0?1?           B 15449       5 10?9044 1n 1       1 TEVOTIIYROXIN O. O?s}IG T            ?e.00
063 11S ? 18063       0?1?           o 16916       6S00 10 14? 00       1 R"q-UIPRIL ? .5 HG CAP               5?   .OCI
06? 119 2 1S063       0?t?           0 13 043      6S00 10? 4CIS0       1" S"A}IOTTSTNE AO HG       T-q,B      61.80
06? 119 ? 1.8156      0?1?           0 13 043      6S00 103 40S0        1 F'A}IOTID:NE ?O I{G TAS              BJ.UU
     19 22r,?,?,6
0 6e 3                CI?   L?       0 J.544?      510?90441.01"        T TCVOTHYRO:{IN O. O?s!IG T            ?s.00
06?3 19 ??8e5s        CI?le          016S 1S       6800 10 14? B0       r" RAIIIFRIL   A   .5 ltG C-q.P        q?    nfi
06ea 19 ??BC?9  0?1?                 0 13 043      680CI 103 40CICI     1   FA}TOTIDINE ?O IIG TAF             61,00
064419 aasS*c*q 0?13                 0 13 043      6800 10a 4000        1 TAHOTIDINS AO UG T.q.S               EI.. LJU
0633 19 eASS? 1 0?le                 016S?6        6S0S403 55 1 1       1 O}iYC0DOI'IE/APAP 513?5TA            (n ftrl
064319  e3F398 07t?                  0169?6        680S403 55 1 1       1 O$Y(ODOI.IE/APAP .5/335T4            bU.   UU
0623 19 23F33s 0?12                  0   1544?     5   10?9044 10 1     1 TCVOTHYROXIN O. O?s}IG T             t a nn
06?3 19 a38339 0?1?                  016916        6S00 t0 14? 00       1 RA}TIPRII A .5 }IG C}.P              s3 .00
064319  e38339 CI?1"?                013843        6S00 1CI3 4000       1 T'AUOTIDINE AO IIG        TAF        61.00
06431S  e38393 CI?la                 0 13   043    6800 10? 40CI0       1 T"\!{OTIDINE 20 IIG       TAS        61.00
0643 19 A38416 0?1?                  B16S?6        680S403 $S 1 1       1   O}{YCODONE/APAF 51335TA            50. CIO
064319 ?38331 0?1A                   CI163?6       6S0S403.5511         1   O}IYCODONE/APAP 5/3A5TA            iU. UU
06e419 ?4859? 0?1?                   CI 13 043     50e 680303 11        1 T'A}TOTIDINE ?O }IG TAF              a{ nn
06?419 ?484?8 0?1?                   o   15443     5 10?9044 10 1       1   TUVOTITYROXIN O. CI?SI{G T         0a ftn
06e419 e48549 0',7t2                 UI"DUJd       63 ?3 904?8 10       1   DOCU$ATE $OD loCIllG CAP             I nn


A   r"OR FROF:Tr T.E:t pAYING HOSPITAT t]CETTSCD SY
TTTE ST"I.TE     OF FIORID"I. IR$           rD# 65-0? 600?s
           Case 1:21-cv-21759-XXXX Document 1-4 Entered on FLSD Docket 05/07/2021 Page 7 of 22
F.fr.TIEFIT NO:         ? 544S9?? HEI{DTII RHGTONAT I{ES F:ttTNG IATE    PAGS 4    01356
T{ED REC NO:                      s43   3   14        11?50 S1il 40T11           STREET               0?/ 0s/   ls
GIIAR-WTOR FIO:
PATIEHT:                                              HIAT{:                                             FL     33 1?53530       ADT{ITTES    D   I$(IIARGOD
tcE    c"{ROt                                                                                                                    06/ 14/ 19       0 6/? 6/ 19




DS.TS   OT BATCTI            F'                      hrDc/   cPT-4/
$ERVICS REF PEPT S                 PROC               HCPC$                          QTT SSRVICS }ESCRIPTTOhI                CIiARGES

o6?419  A4F549       0?1?          0163t         6    6e00101"4? 00                    1 RA!{IPRIt ? .5 HG C.q,P               $3 .80
864419  ?48$49       0?la          0 13     043       6S00 103 4000                    1 FA}TOTISTNE ?O HG T-I.B               61. CI0
86e419  ?48553       0?1A          0169?6             5S08403 55 1 1                   1 OrffiCODoFrE/APsp 5/3?ST,q.           5S. B0
06a513  ?58?6fi      0?L!          014165                   904053 S 6 1               1 IIIJITMTA!{II'I TAB                   13   .00
06?s19  3sBs0?       CI?13         0 13 6CI8                9046353 61                 I tSVtQUII'l ?.50 HG TASTST
06?513  2$F?6?       B?1?          016011                   904 640?    61             I FrS"tC0DTt s[Ic T].A                   1.00
06?519  ?5F?63       0?r?          0 145? 3                9043?3390;                  I C"r.tc ci.RF sO0/vIT D TA             ?s. B0
06?519  ?58?6?       0?la          013043             503 6803 03       11             T   F'A}IOTIDINE ?O l,IG TAB            61.    CIO
063*q19 A58683       0?1?          01*c443            *c   L0?9044101                  1   TSVOTITYRO"SIFI O. O?-C$G T         ?a     /1fl
064$19 asB?6?        0?la         CI160?e             63 ?3   904?S     t0             I DOCU$ATn SOD 100t{c CS.F               1.00
064 619 g 68959      0?1?         CI14165                   9CI4053 0   61             I rllltTffiTAt{rl$ T,tS                 13 .00
064619 ?68959        g"1I?        01601r                    904 640?    61             1 FI$ACODYL S}'G T"i.F                   1,00
064 619 a 68959      0?1?         0 145? 3                 904333390S                  1 CAIC CARE 6001?IT D TA                2S.00
o6a 619 ? 68959      0?12         0 13043             50? 6803    CI3 1 1              1 TAUOTIDINE EO HG TAS                  61 .00
064 619 A 68890      0"1L2        01.544?             510?9044 10 1                    1 LEVOTHYROKISi O.O?.5!IG T             48.00
064619 a68959        0?1?         0160?e              63 ?3 904?8 10                   1 DOCU$ATE SOD IOOT.TG CAP               1.00
CI64619 ?68959       0"1L2        0t69L6              6800 x0 14? 00                   T RA!{IPBIL ? .5 TIG CAP                5? .00
06a 619 a 68959      0?1?         0169?6              6SOS4CI3 55       I   1          1 OIiYCQDOI'IE/}.PAP 5/3?5T-l,          .5S.   CIO
06a 619 ? 68886      0?12         0169?6              6SCI8403 5s 1 1                  1 O:4YCODONEIAPAP 5/3E5TA               50. CIB
                                                                                                  $UBTOTAL:                  ?669.00



*q, F.OR   PROT'IT, TAT( FAYING TIOSPIT.q.L LICENSED                            BY
TilS   ST.q,TE OF' FLORID.q, IRS            rD#      6.5-03 600?8
         Case 1:21-cv-21759-XXXX Document 1-4 Entered on FLSD Docket 05/07/2021 Page 8 of 22
PATIEhIT NO:          ?544ff9?? llEHD*.tt REG:OIriAt fiED Bltt:ntc sj.Ts PAGH 5  01356
HE} REC NO:                        943 ? 14    11?50 SI'r 40TH   STREET            0?/CIs/   ls
GIJARANTOR NO:
FATIEhIT:                                      HI.{!{I                                 rL    331?53530         AD[TITTED       DI$CHARGSD
IEE    CAROI                                                                                                   06/ 14/    19    CI6/? S/ 19




DATE    OF     BATCIi          F              hrDc/   cpT-4/
SHRVICE        RSF      DSpT   S    pROC       HCPCS             QT? SERVTCS      DESCRIPT;OI1T          (I{ARGSS

      ??E*$TERTLE suPpt rEs
061419 14890$           0?18 fiS??s$                                1 TRAY CATTI $T$RP 16TR
CI61?1S A5BB40          0?le fi03CIs1                               1 BIDA SAtr SGTL S6 90:(1                s51. 60
061?19 ?SSfl4S          0?ls fi03460                                3   DR$NG AFD STil. S NON? 14              4.,6A
061?1S a.58840          0?lfi s11S34                                1   TTTEING TRR $Y$ PK                   5?8,   F1
061?19 ts$S4CI          0?ls a160ss                                 I   TRAY $I{IN PREP $CRUF I{              5b.5U
061?1S ?5FS40           0?18 fi16tA?                                1   STAPLR ST$I 6.9}'H TI 35              11?.?9
061?19 A5F840           0?1.8 833A?4                                T   B^LhIDAGE CITPR   $TRt 4   X           15. 45
061?19 A58840           0?1s 8339?4                                3    B"WD"I.GS ACE STRL 6II,I             313 ,96
061?13 ?5F840           s?18 fi45933                               1 SRS$SING PETRO GAS EXs                     9. g?
061?19 A5S840           0?ls fi46301                               1 TiOOD $URG PEUL AITY T'tY               6?5, nS
861?19 A58840           0?ls 8519?0                                1 BIT DRL NCF 19594.3}TI,T                '7?+.4?
061?1S ?58e40           0?1e s51s? 1                               A BTT DRILL NCB                       15S9. p6
061?1S A5Be40           0?ls 851S3?                                A KUIRS FI( SS ORTII OD?               ?0a . ss
061?19 e58840           0?18 e??0s9                                A ADITESTVE SKbICI$ A OCT?            a   658. S8
CI61?19 358e40          0?1s 900?94                                1 FLAIA $AId p0K18I(1.??Hfi               ,540. 6S
061?19 ?58840           0?16 814?09                                4 $UTURE ?*O CTI, 36IN                      s$. 64
CI61?19 e58840          0?le 814?10                                3    $UTURE AF$ CI ,J946[i                 49.   CI4
061?19 e58840           0?18 St4?g 1                               1    SUTURC   VCI l]ND BRD 1               45.88
061?19 e58840           0?le 814?41                                A    SUTURS }IONCRYL 3-CI Y93             156.4e



"4.FOR FROFIT, T"A.X PJ.YING HOSPIT"{.L LICEN$BD
TiiS STATE OF T'IORIDA IRS ID# 6.5-03 600?B
          Case 1:21-cv-21759-XXXX Document 1-4 Entered on FLSD Docket 05/07/2021 Page 9 of 22
PATIENT NO:                  ?   544S9??         KSND"q,II REGIOhIAL HgD CTR    FIt!I$G        D"l.Tg   FAGg 6              S13$6
IIED REC NO:                      s433 14        1"1?S0 SI'l 40TIi STREET          0?/05/      19
GUAR-LNTOR NO;
P"I.TIEhIT:                                      I{TA}II                                FL 33t?S3530            ADI{ITTED           }I$CHARGSS
tsg     cARot                                                                                                   06/ 14/ 19            06/e 6/ 19




D$.TE    OF BATCII               F              NDC/CPT-4/
sERV:Cn         ReF    Sepr      s pROc          tlcPcs          QTT $ERVICE DESCRIFTIOI'I               CIIARCES

                                                                               $UBTOTAL:                 9446.91
    ?   ?8 -SUPP L T/ I}IPtSIITTS
061?19      A5FS40 0?1? 8$1919                                      I C-qP END rEH tCK er(s . $$t        ?3 68,80
06r.?19     3SBS40 0?1? S51934                    \.r.fLJ           A $CRElil HCF PRTA$UL 64 ?             568.40
061?19      A5B84S 0?1? SS1F35                    c1?13             1 $CREU pRTSSUL 64 SCIfilI             as4. a0
061?13      A5$fi40 0?1?             S519? 6      c1?13             1 SCR[rf NCB pRTASUL S4 6              ?fr4.30
061.?19 25884CI0?1?                  S5338?       c1?13             ?   SCREI{ FEI' IJI{ICORT 5x1CI        540.4CI
061?19 A5F840  0?1?                  8661s4       c1?13             3   BUTTON CBt IiSX tCK ? .5           p4.5. 00
061?19 A*q8840 0?1?                  8?0*c96      cL?13             1 ptATE 31?[tH SIST rgu              366?,00
061"?19 ?58S40 0?1?                  8S1e15       c1?13             3   CABTS ORTIT 1.8!mI 6SSClr        6e51.61
061?19 ?.5F840 0?1?                  833?01       c1?13             3   CABte FIXn{ COCR 635X1           1B 60. 60
                                                                               $1J8TQT.fi.L:            15??0. ? 1
    3O   1-LAB/ CIIETIISTRY
061419 148e03 0?36                   11?5?0       s0053             ]" CO$P IIETASOLIC P.LI{EL           151?.      CIo
061419 148803 0?3 6                  11?566       8004?             ]" BASIC IIET}.BOIIC CALC I          1030.00
061419 14S803 0?36                   ?94560       84484             1   TROFONIN QUAhIT                  183 1.00
061?19 L?B?,??, 0?3 6                11?5?0       80053             1   COI{P IIETABOITC PAi$Et          151?,00
0 61819 1BB4 61 0?3 6                11?.5 6?     80048             1   SHP TOTJ.L CAICIUU                ae?,00
061e19 1e8461 0?3 6                  ls6393       83306             1 VITA!{TN D3     35_OH               139.00
0 6e 419 A 4F 61.9 0?3 6             11?80?       84133             1 POT.I.SSIUIT BtD                    440.00
0s4419 248590 0?36                   11?$?0       80053             1 COT{P }TETASOLIC         PAIIEL    15 1?. S0
062519 A5B?56 0?36                   11?5?0       80053             T CO$P ITETABOITC          P.WSI     {Idc {I 4, r ftn
                                                                                                                      UU



A FOR PROFIT. T.q.X pAyING ItOSpIT_q,L TICEN$ED BY
TTTE STATE OF FLORIDA IRS ID# 65-0? 600?S
      Case 1:21-cv-21759-XXXX Document 1-4 Entered on FLSD Docket 05/07/2021 Page 10 of 22
FATIENT I'IO:       ? 544S9??   t{Sl'I}"{tt RHGIONAT t{80 u lt{ FTtIIhTG S.I,?E FAGH ? S1356
HED REC IIIO:          943 3 14 11?50 5l,I 40TH STREET            0?/05/ 1$
GUARAIiITOR T.IO:
P.A.TIE}trT:                                     HI-q.HI                                      Ft       3$ 1?5353S          ADHITTgD     DISCHARGS}
tEE     C-q,R0[                                                                                                            06/ 14/ 19    06/36/19



DATS     OF BATCT T                             NDC/CpT-4/
SERVICE     RST' DCFT S          PROC            tlcpcs           QTT $NRVICH SESCRIPTION                           CIIARGES

                                                                                 (ITTDTNTIT        .
                                                                                 ilUglVl6!.                         89S5.00
    3  -tAF/ It{$ufttotoGT
        0?
061619 168039 0?5e         1AA 140                I 6F00            X AFO TYPE                                       33e .00
061619 16S099 0?58         1A ? 143               e6s01             1 Rit TTpS                                       349.00
061619 16S0S9 0?5S         1.'.,..J4              e   6s$0          1    AI{TIFOSY $CREEN SA                         .1   DA fifi
061 61S 1SF?81 0?SS        1? e 149               s6$a0             1    CROSSHATCTI I}'I{ $PIN                      4?4. S0
061919 198S16 0?5S         le 3 140               s 6s00            1    AFO TYPE                                    333 .00
06191"9 198016 CI?58       r??t4?                 s6$CI1            1    HTi TYPE                                    349.00
061919 1988L6 0?*qS        143 1? 6               I6S*q0            1. .WTIBODY SCREEN S-q,                          338.00
06191S 198e16 0?.5S        1AA 149                86930             I CRO$$t{ATCtl IUt{ SFIN                         4?4,00
061S19 eSS699 0?58         1a? 149                86S30             1-CRO$SI{ATC!i IUt{ $pIN                         4?4.00-
                                                                                 cTtpTnT
                                                                                 ilWPlVldU.
                                                                                              t1 .                  ?493 ,00
    3   O5_tAF/   TTE}IATOLOGY
061419 148803    0?3 6           1   1?93   6     05?3 0            1    PTT                                         839.00
061419 148803    0?3 6           1 1?9e S         fis610            1    PROTIITE                                    ?61.00
061419 148803    0?3 6           J.l.?8?.5        850S ?            't   /|t)a                                       cna nn
CI61519 L6BCIS9 0?3 6            1t ?9?5          s$610             1    PROTIIIE                                    ?61.BCI
0 61619 1" 68099 0?3 6           1"1?93 6         e5?3 CI           1    PTT                                         e39.00
061?19       1?B3e?   CI?3 6     1   1?8?5        8503 ?            1    CBC                                         508.00
061819       16846?   0?3   6    1   1?8?s        8504 ?            1    CBC                                         508.00
061819       1885?6   CI?36      I 1?8?3          850 14            ],   TTET.TATOCRIT                               as3 ,00
061819       lSBs?6   0?36       1 1?8?3          s50 18            1    HEI,IOGTOFIFI                               3?6.00


A roR PROFIT. TA:{ pATINc liOSpIT.tt tICSNSSS                BY
TIIE STATE OF FTORIDA IRS ID# 65-0? 600?S
         Case 1:21-cv-21759-XXXX Document 1-4 Entered on FLSD Docket 05/07/2021 Page 11 of 22
P.T.T]ENT I{O:                  3   544S9??              KEHPATT RCGIOI'IAI UgS                 BTLIIT,IG PATS                 PAGS S              013$6
HED REC NO:                             9433 14          11?50 51Jr 4OTH $TREET                     0?/05/           19
GUAR.{IItrTOR IrI0;
PATIENT:                                                 HI.q.HI                                           rt        33 1?53530       AD}IITTED            DI$CITARGSD
tEc   caR0t                                                                                                                           06/ 14/ 19            06/A 6/ 19




DATE     CIF BATCTT                 T                   NDC/CpT-4/
SHRV:CE       HET     DSPT $             PROC            ticPcs                  $f,RVICE DSSCRIFTIOT{                            CIiARGES

06191S l.9BB 16       CI?s 6             1   11(t'1.)     fi50 14           1    }18}TATOCRIT                                      ?e3   .   CIO
061919 198e16         0?3   6            1   1?S?3        s50 1€            I    Ilg}TOGLOF       IN                               3?6.00
061S19 19F6?6         0?3   6            1   1?8?5        8503 ?            'l
                                                                                 cFc                                               50s.00
061S19 19S?3S         0?3   6            I 1?S?3          s.5014            I    HEHATOCRTT                                        e83 .00
061S13 19S?3$         0?3   6            1 1?B?3
                                                          g}qTtl A
                                                                            I    HEHOGTOFII'i                                      3?6.00
                                         .t 1 .?a"r q
06?019 A088?5         0?36                                s503 ?            1    l.ar
                                                                                                                                   50s.00
064419 A4F$45         0?36               L   1.?S?5       s503 ?            1    apf,                                              50s. CI0
06a519 ?58?56         CI?3 6             I t?8?5          e50a ?            I    cBc                                               508.00
                                                                                              ctttll,frn'Fr?
                                                                                              ilUUlVln!.         ,                8?33 .00
     5-tAB/ FACT-ltICR0
    30
062519 358?5? 0?36      11833?                            s?08s             1
                                                                                 CUIT T} PRESUI{PTI\TE I}                          t49.00
064519 A8B?8S 0?3 6     15? 193                           B?186             I    GR}.I{ POS $E}TSI ITIC                            153 .00
062519 A88303 0?3 6     1 183 1?                          s?0??             1.   AEROFIC ORG ID                                     s3 .80
                                                                                              SUFTOTAL:                            4fi5. B0
   3 O?-tAB/ UROTOGY
06a419 a4B5S0 0?36                       t1?615           81CI01                 UA     {i   I,IICRO AUTO                          ?4.5.00
                                                                                              S1JFTOTAL:                           ?45.00
    3?O-DK    T(RAY
061419    14880$      0?38               ?9 1999          ?3 50e            1    XR TiIP [1 PEL                UJII   ?-3 VI       ?16.00
861419    148808      0?3e               ?9 1994          ?3 55e                           HIN A VIEI{$
                                                                                 :,(R F'SHUR                                       416.00
061419    148909      0?3S               11   6403        ?356eRT                KBIq\,IEC3VRT                                    403s. B0
061?19    1?8386      0?38               ?9 1994          ?3 553            1    XR FS}TUR }IIN ? VIE$S                            ?16.00
061813    1S853   6   0?38               11   64S0        ?3560RT           {f
                                                                                 KRl{\IEgIORAVRT                                  134?.0CI


3. roR PROFIT. TA:,( pAyrNc IiOSFITAL LICENSSD                         FY
THE STS.TE OF FLORIDA IRS ID# 65-0?600?6
      Case 1:21-cv-21759-XXXX Document 1-4 Entered on FLSD Docket 05/07/2021 Page 12 of 22
PATIE}TT }IO:       ? 54469??   KEI{}-iltt RHGTONAT }TSS CTR BSttII,Ic D"[TE PAGC n1356
HED REC }trO;          s43 3 14 11?50 $[I 4OTTT STREET        0?/Bs/ 1s
GUARA}trTOR I{O:
F"!.T18[.IT:                               T{I.{HI                                      FL    33 1?53530              ADI{TTTED    DTSCTIARG$D
tcE c"q.R0r                                                                                                           06/ 14/ 19    06/? 6/ 19




DATE    OF BATCTI T                       r,lDc/   cPT-4/
SERVICS    RES' DSPT S PROC                ncPcs                 QTY SERVTCE DESCRIPT:OFJ                      ctias,Gg$

                                                                                $iTFTOTAL:                     40e8.    BCI
    384-DK     T(-RAY/CTIEST
CI61419   148F09 CI?3$         ?945e3        ?   1045                   CTI€ST :(RAY 1 V                       1191.00
06e419 A4B59S         0?3S     ?94S??        ?1n4q                      CHEST HRAY 1 V                         11$1.00
                                                                               SUFTOTAL;                       as83 .00
   350-CT SCAtr
051419 168150 0?? 6            1154S1        ?3 ?OORT                   C? tOttER gSTRlt 1,I/O C     R         ?s99.00
                                                                                SUBTOTAL:                      ?5SS.00
   36CI-OR $ERVICES
061?19 ASB840         0?01     Ls?45?                              L    ITA'JOR OR   FIR$T 60 T{IN         e?s9? . 00
061?19 eSBS40         0?01     15?458                              J    T{A'JOR OR   TDSI 30 }1II{         46630.0S
                                                                                SUBTOTAL;                  ?4?3?.00
   3   ?O_.WESTHSS    IA
061?19 ?5Fe40         n1??     1"15381"                            1.   ANE$TIIESIA T'IRST 60 !1I          10114 .00
061?19 ?SS84CI        8"t22    115383                                   .u$ssTHnsIA .q.$DL 30 IIIFI        45s40.00
                                                                                $USTOTAI:                  3S65C.       CIO
   390-BIO0D STOR PROC
061619 198?81 0?5S 1?? 188                   PpO16                      PRBC   tR                               4??.    BCI
                                                                                $UFTOT"I.L:                     43?.0n
   391-B!OOD ADI{IN
061919 30Q0,5S 0?80            le4380        3 643CI                    BTOOD TRANSTU$TON                      x03    1,00
                                                                              $UFTOTAL;                        1CI?   1.00
   4EO-PHYSIC.\L      THCRP
061819    1885?9 0?63          1?A353        9? 1 10GP             I    THER AKSRCIS$S T5 TIIN                  ?0? .00
061819    1885?9 0?63          1?3353        9? I 10cp                  TIiER EXSRCISES 15 T{IN                1404.00
064019    a089?5 0?63          1A33s3        9? 1 10GP            2     TI1ER EXERCISES 15 TIIN                1404.00
062e 19   3,2,8?"16   0?6?     12e353        9? 1 10Gp             I    THEB EXCRCISES 15 IIIN                  ?0? .00


A FOR pBOrrT, TAt( pi.yrNc ltosprTAt trcsN$ED               BY
TilE STATS OF F'IORID-E IRS ID# 65-OC 600?S
         Case 1:21-cv-21759-XXXX Document 1-4 Entered on FLSD Docket 05/07/2021 Page 13 of 22
P.f,.TIE}trT FTO:      3 544S9??  HErilDAtt F,EGIOI'IAL }ISD SIILI}ilG DA?g F.il.GS 1S 013 5 6
}IFD REC SIO;             F43? 14 11?50 SU 40TIl STRECT        0?/ 0s/ 19
GUARAI{TOR }iO:
P.A.TIENT:                                 HIA}II                                         r[        331"?5353CI       AD[TITTED     DISCHARGSS
tEE CAROI                                                                                                             CI6/ 14/ 19    06/a 6/ 19




DATT     OT' BATCI{      T'               NDC/CPT-4/
SERVICE     BCF   OSPT   $ PROC            HCpCS                 QT? SSRVTCS DE$CRIFTIOI{                         CllARGE$

B6?A 19 ??83?6    0?6?         t"??358      9?116cP                1 GAIT TRAINTI{G 1$ HIN F                       3e9.   OCI
CI6?319 A38391    0?63         lee353       9?   1   10GP          1 TITSR $I(SRCISC$ 15 IIIN                      ?0?  ,00
06e3 19 ?38391    0?6?         1A335A       9?116Gp                1 GATT TRAIN:I\TG 15 HIT P                      3fig.00
06e3 1S A38391    CI?63        1?A35S       9?116cP                1 GS.IT TRAININiG 15 }TIN P                     3fig.00
06?419 ?4859e     0?63         1?e353       9? I 10cP              I TtisR slffiRcI$ss 15 }TII{                    ?03 .00
0s?41s e4859?     0?6e         1?335S       9?116GP                1 G"I.I? TNAII{IHG 15 I{IN P                    389.00
064519 asse0fr    0?6?         1a?353       s? r.10GP              r   THAR EXERCISES 15 fiTN                      ?CI? .00
064 619 a 68001   0?6e         12A353       s? 1 10GP              1   TIIER EXSRCISES 15 HIN                      ?0? .00
                                                                              Qt?lllld\,?rnr    ,                 s*c?6.00
    43I-PI{YS TTTSRP/VIS      IT
061S19 1885?9 0?63             1A3$ 65      9?.53 5Gp              1   SEIF/HO}IE ONE/ONE lSFI                     Qta
                                                                                                                   V ! U . nn
                                                                                                                           UU
061S19 1BB5?9 0?6e             1A?3 6?      9?530cP                3   T}TER -N.CTIV DIR 15 HIN                   1404. 00
06?019 A0B9?5 0?63             1?ff3 6a     9?530GP                3   TITER .{.CTI\T DIR 15 IIIN                 4106.00
06e? 19 ?eF3?6 0?63            1AA3 6A      9?530cP                ?   TITER .T,CTIV DIR 15 }IIN                  1404. 00
06e3 19 e3S391 0?6?            1a33 62      9?530cP                1   TTIER ACTI\T STR 15 !IIN                     ?0e .00
06?419 A4B5S? 0?6?             lee3 6?      9?S30GP                ?  TIISR S.CTIV DIR 15 I{IN                    1404.00
06?519 ?5F80? A16?             I?3362       9?530GP                1. TTTSR ACTI\T DIR 15 TIIN                      ?0? .00
06? 619 ? 68001 B?6?           1??3 6?      9?.53 0GP              1 TIIER }.CTIV DIR 15 HIN                        ?03 .00
                                                                              $UBTOTAL:                           fr?54 .00
    484-PHYS TITERP/EVAL
061S19 18F5?9     0?63        ?93?00        9?163cp                1 EVAI PT HIGH              CCIUptSX            863 .00
                                                                              $USTOTAL:                            863.00



A FoR PR0rIT, TAX PS.YING          TTOSFITAL LTCEhISED      8Y
TIIE STATE OT FLORID}. IRS rD# 6s-0? 60CI?8
        Case 1:21-cv-21759-XXXX Document 1-4 Entered on FLSD Docket 05/07/2021 Page 14 of 22
P"fi.TIENT NO:        ? 544$9??   KgI'IlA[t REG:OI'IAI t{ES LII( B:ttff'IC SATE PAGH 11 01355
HED REC IIIO;            943 S 14 1L?50 STII 40TIt STREST          0?/05/ 1s
GIIARAITITOR ltlO:
PS.TTEITIT:                                      UI.q.HI                                rL   3S t"?$353CI           ADfiITTSD    }T$CIiARGgD
rEg      c-q,R0t                                                                                                    06/ 14/ 19     CI6/? 6/ 19




DATE      OT BATCT               T             NSC/CPT-4/
$ERVICE            REF   DTPT    S    PROC      tlcPc$             QT? SERV:CH DESCRIFTTOhI                 ctiARGss

     4S   O-OCCUPATIOtrTAt TT{ERAPir
86A319 ?38391"           0?66         1??814      9?530G0            1   T}IER ACTIT DIR 15 T{IN             ?0? .00
0643 19 ?38391           0?66         1??819      9?535c0            t sHrF/tlot{E oNE/0N[       1,5!r       338.80
064419 248$$3            0?66         laA806      $?    1   10G0     A   THER EKNRCISE$      15 }IIN        1404,OCI
                                                                               $UBTOTAL:                    ?434.00
   434-0CCUF TTTERP/ EV!.t
061519 15F03? 0?65 ?9S?0?                         g?    1   6?G0     1   EVAL OT TIIGII COHPISK              644.00
                                                                               $UBTOTAL:                     644. 00
     450-gt{ERG        ROO}I
0 61,S   19 2 otrtHl     0?80 1?4441              99385              1 IVI S   E}TER DEPT                   85?3 .00
                                                                               $UFTOT$L;                    Bse3 ,00
     63 6-DRIJGS REQUTRING             DgT CO}C
CI61419 148863           07L2         005108      ,J165CI            6   BNO:{APAR:N 3O ![G INJ              (Clt     ftn
061519 158040            0? 1a        00510a      ,J   1650          3   ENO$APARIN 30 I,TG INJ              491.00
061619 168149            0"t 1,?      CI051CIs    ,J   1650          3 ENOtrIAPJ,RIFI 30 T,IG TNJ            ?91.00
061619 16F09?            all?         0051CIS     ,11650             3 $NOXAPARIN 30 IIO INJ                 ?91.00
061?19 1?B?S?            0? 1?        5359  65    ,13 3 ?0           1 PTiENYLEP}TN TO 1 I{I INJ             133 . B0
061?19 1?839?            0?1?         ?9? 503     J?999              ? CHPS NEOSTG 3}IG 3$                   4le.S0
CI61?19 1?8e93           0? 12        010s ?0     ,J3   490          3 GLYCOPYRROTATS O.?}1G I               603 . B0
061?19 1?B?90            0? 1a        00 63 5e    ,J? ?     50       4 ltID,{.eOtAH a UG IH,l                a3     6.00
CI61?19 1?8391           0? 1a        ?913 9.5    ,JA   ?04        AO PROFOFOI ?OO }IG IN,]                  393 .00
051?19 l?Fe91            0? 1?        00?ss 1     ,J3 0     L0       1   TSNTA}TYL   CIT 0.1 IIG IN          13e .00
061?L9 1?8393            o1t2         006s44      ,JA405            4    OND,EN$STRON   4 T{G VL             3?e .00



A roR      PROF    IT, Ttt(    PAYTNG      I{OSPITAL LICENSSD FY
THE $TATg OF FLORIDA                 TRS   rs# 65-03 6CI0?s
       Case 1:21-cv-21759-XXXX Document 1-4 Entered on FLSD Docket 05/07/2021 Page 15 of 22
P.T.TIENT NO:        ? 544S$?? IiENlAtt REG:OI'IAI^, HED L l.f< FIITIFTC D}.?T PAGE 1? 01356
HED REC       FtrO:           s43S 14        11?50 SIrt 40TIt   STREET             0?/ 05/ 1$
GIIARAI{?OR I{O:
FJ.TIEIIIT:                                  }TIA}II                                    rL   331?53530           "A,D[TlTTED }ISCTIARGE}
IEE   CAROT                                                                                                      06/ 14/   19   06/3 S/ 19




SATU   OF EATCII F                          r{Dc/ cPT-4/
SERVICE   REF DEPT S           oDn/"         HCFC$              nTrt SgRVTCE SESCRIFTTON                   CHARGTS

0s1?19 1?8393         0?1"3    00?5F    I     ,J3   010                 rnNTAI,lTt CIT    0.1 rlG II{       133 . B0
CI61?19?tC95? 0?1A             003 ? 69       n033s               10 DOHT U$g-SUCCINYLCHOT                  11e.n0
061?19 1?8385 0?1?             ?953 00        s00??                {    CLIND"{$YCilI 90fr    t{c Vt        D9   tr nn
061?1S  1?83S5        0?16     01?30?         ,J?CI50                   NS $0 $it                           333 .00
061?1S  1?8389        0?16     0 1?43   4     J?1A0                {    I"I,CTATED RTNGER$      I,OOO      63?.00
061?1S  1S8458        0?12     5S5SS 1        ,J 18fi5             A    KSTOROIAC 15 T'IG II{J             113,00
061?19  1?F?89        0?la     009e44         s00? I                    F'A}IOTIDTNE ?O ITG TN.]           403 .00
061S19  188459        0"tt?    ?953 00        s00??                     CTINDA}IYCIN 9OO }lG          Vt   e?s.00
061S19  1884-c9       0?16     o 1?3 0*c      ,J?03 0              I hls 1000 t{t                          648.00
061819  18F459        0?16     0 1?3   0?     ,J?050               I I{$ 50 }lt                            333 .00
061819  18F5e4        0?1e     59595    1     ,J   1"SS$           1
                                                                        KHTOROTAC     X5 I,TG IIVJ         113.00
061819  1BB4?0        0?la     59595    1     ,l 18e5              1
                                                                        KUTOROLAC     15 T'G INJ            x.1.3 .   B0
0618L9  188533        0?1?     sssps    1     ,J1eg5                    KSTORQL.A,C   1S llc II'I,J         113.0CI
061819  19866S        0?1?     59595    1     d 1885                    KCTORATAC 15 TIG IFI,J              11$.      BO
CI61819 188$84        A?L?     005 108        ,l1650              e     ENOHAFABIN 30 I.IG lNJ             es1.00
CI61819   188{?0      0?1?     005 10s        ,J t 6sCI           e     ENOXAPABIN 3S ITO INJ              ?$1.00
061919    1SB?43 07L2          59595    1     ,J   1885            ,l
                                                                        I(UTOROIAC 15 }IG IhIJ              1.13 , 00
061919    1986?3      0?1?     59595    1     ,J   1S85            1
                                                                        KSTOROTAC 15 T{G IN.]              113.00
061919    198814      0?L2     005 104        ,l1650              q
                                                                        ENO:{APARIN 30 I.IG IN.J           ?s1.00
061919    1986?3      0"?L?    oCI5 108       .1   1650                 ENOSAPARIN 30 I{G IN.]             e91.00

A T'OR PROF'IT. TAK PAYIT{G HOSPITAL TICENSED FY
THS STATE OF FLQRID"I. IRS ID# 65-0e 600?e
      Case 1:21-cv-21759-XXXX Document 1-4 Entered on FLSD Docket 05/07/2021 Page 16 of 22
PATISI{T }trO:      e 544SS?? KEN}AII RCGTOHAI Hg} CTR FI[I,$IC ]i.TE Picg 13 01356
HSD REC NO;                     s43? 14      11?5N SIil 4OTII STREET               B?/051 1e
GUAR-I,I{TOR }trO:
PATIEhtrT:                                   H:.q.!{r                                    rL   33 1?S3530             AD}TITTgD    DI$CHARGSD
tEE (.tROt                                                                                                           06/ 14/ 19   0s/e s/ 19



D.A,?E   OF BATCH T                         NDC/ CPT_4/
$SRV:CH     RET' SCFT S PROC                 itcPcs              NT? S$RVTCH DESCRIPTION                    CHARGAS

06?019      ?SB9?9      0?1?     00510s       ,J   1650            e   EI'IOXAPABIN     3S },G   IT'IJ        ?91.0CI
06?019      e0B8?8      0?14     0CI51CI8     L, T DSLJ            t   SN0:{AP.[RII'I   30 fic IHJ            491. S0
064 119     A 1806?     a1I2     0051CIfi     LI   I 9i3U          I   ENO$APARI}i      30 I.{G TN,J          491.0CI
06t 11$     A   lF156   011a     00510s       LI   J D,3U         3 SI{OHAPARIN         30 I'lG IN,J          4s1.00
0693 19     ??B??   6   0?14     00510ff      ,l1650              J EHO}IAPARIhI        30 }IG INJ            4s1.00
CI6ee 19    ??,8?,79    a1L2     00s10$       ,J   1650           e    ET{OT(APABIN     30 SIG TN.J           ?91.00
06?3 13     ?38394      0?t2     0051.08      ? { 4 Cn
                                              HIVJU               !    ENOXAFARIN       30 ttG II'IJ          e91.00
06?3   13   ?38335      o'?t?    00518e       'J
                                                   1650           q
                                                                       ENOXAPARTN       30 I{G INJ            a9t. B0
06?419      ?48*c9?     0?16     01?30*c      d?03 0               I   NS 1000 ut                             648.00
064419      ?4859?      0?16     0L?3 13      ,l?050                   N$ 100 Ht                              333.00
062419      ?4859?      07t?     5s?335       ,J0    610           I   CA CIUCONATU 10        HI    IN.J      13?.OCI
B6?4X9      ?484't8     0?t2     005108       J1650                                     }IG INJ
                                                                       EI,IOXAF"E,RIN 3CI                     ?p1. F0
05?419      A4F59?      0?1?     005108       d1650               4
                                                                       ENO:{AP.I,RTN 30 }lG INJ               as1. CI0
06a519      ?5880s      0?1?     004994       ,J   1644                HEFAfi,II{ SOBO U INJ                  13? .00
06e519      eSB83 6     0?le     004994       ,J L   644          J    HEP-q.RIN SOOO U TNJ                   13e . CI0
064519      A5B6S3      0?1?     00510s       J1650               a
                                                                       ANOT(APABIN  30 }IG INJ                491.00
06? 619     A   68890   Q?Iz     004994       ,J   1644                HAP"A.RTH SOOO IJ INJ                  13? , nS
                                                                               $UBTQT"IL;                  13 1 60. 00
    ?IO-RECOVERY ROOfi
061?19 a58840           0?04    0033?4                                 PACU TIR$T 60 IIIN                   6443 .00
061?19 a58840           0?04    0033?5                                 FACTI ADDI 30 T,IIN                  ? qtfi     nil



A  FOR PROFIT, T.q.:{ P.q.YING HOSFITJ"L TICEHSED           BY
TttE sT.{,Tg 0F rtoRID.q, IRS ID# 65-03 600?fi
      Case 1:21-cv-21759-XXXX Document 1-4 Entered on FLSD Docket 05/07/2021 Page 17 of 22
FATIE}iT NO;        ?54489?? RE}iiOATt REGTO}TAI }TED B:II"I}IG DATS ptGE 14 0135f
HED REC FIO:          s43314 11?50 Slt 40TH $TRECT      0?/0s/ 19
GUAR.$iTOR NO:
PATTENT:                                       HI"q,HI                                          p[    33   ].?53 53 0          S.DT,ITTTSS S I$C!{ARGE}
rsE c"{.R0t                                                                                                                    06/ 14/ 1e    06/? 6/ le




D"I.TE   OF SA?CTT T                          NDC/CPT-4/
SSRVICE     RCF SEPT $          PROC           itcPcs                     QTT SURVIC$ DHSCRTPTIOTi                       ffraRcss

                                                                                         SUBTOTAL;                       896?.   CIO
    ?3CI-EKG/ACG
06141S 158013       8744 1A1389                 93005                       1    SHG   TRACII{G ONIY                     1001.00
06?41S ASSe0t       S?44 1213S9                 p3005                       1    SKG TRACING ONIY                        1001.00
                                                                                         SUFTOTAL:                       4003 .00
    S? I-PSRIPTTERAI VASCIJLAB          tAB
061919 198?90 0??9 11.6S1? 939?0                                            J.DUP VETN FI!                               5180.0CI
064419 a48598 0?39 116S1? S39?0                                             1 fitrD VEIN FJ[                             5180.   CIS
                                                                                         $UBTOTAL:                      103   60.00

                                                                  TOTAI AI{CIILAHT         CTiAR+E$                439CI96,1A

                                                                                   TOT.II cttARcgs                 a61SS{.1?
                                                                                          PAY}IENTS                      .00
                                                                                       ADdUSTT{ENTS                      .00
                                                                                           satll{cE                ?61834.1?




.{ FoR pR0r'IT,    T.q.K   P,tYIItc   }TOSP   IT"q.L   t   ICET.I$ED EI
TilE $TATE OF T'LORIDA         IRS    ID#     65-0e 600?S
      Case 1:21-cv-21759-XXXX Document 1-4 Entered on FLSD Docket 05/07/2021 Page 18 of 22
PA?IE}iT HO:        ? 54489??  I{gt'ID"ttt REGIOI'IAL }IE} BIttIhiG S.A,?8 PAGH 1.$ 013 5 6
HED REC hIO;           s433 14 11?5n S$ 40TH $TReET          0?/05/ ls
GUARAFtrTOR }iO:
PATlENT:                                HI"[}II                                            rL 33 1?53s30             ADHITTg}               DT$CITARGSD
tsE caRot                                                                                                            06/ 14/ 19              r)6/e 6/ 19




                                         PEP.I.BT$SFITAI CHARGE $UI{ITART
                                DEPT        DH$CR]PTION                                          AI{OIJI\IT

                              0611       HEDICAI/SURGICAI UI{IT                             aar??s.00
                              O?CIl      OPSRATING            ROOI,I                        ?4, AA?.00
                              CI?04      PACU                                                sr 96? .00
                              O?1?       F}TABI,IACY                                           04$. CI0
                                                                                            13 |
                              O?16       TV $OIUTJONS                                        ?.93? .00
                              O? 1?      SURGTC,\t I$Pt"EI{TS                               15,??S.?1
                              O?18       CSNTRAI SIJPPTY                                        9,446.91
                              O?33       -ENESTIIESI"q. UNIT                                3   *c, 6*qa . 00
                              O?3 6      CAT      SCAT.] IJNIT                                  ?r 5S9.00
                              O?98       DIAGNO$TI( RADIOIOGY                                   6,410.80
                              O?39       IILTRA$OUND UNIT                                   10,3 60. B0
                              CI?36      LABORATORY                                         1S, g5S . 00
                              O?44       SKG UNIT                                            4.009 .00
                              O?,58      SLOOD      F.LFtrK                                  ?.91.9.00
                              0?6?       PIIYSICAT T}ISRAPT                                 18, 1S1.00
                              O?66       OCCUP}.TIONAL TTIERAPY                              3,0?8.00
                              O?80       ETIERGSNCY ROOT{                                    9,544.00
                                         REVENUE CH"I.RGS SUTII{ARY
                   REV CD DESCRIPTTO$                                   ts   ILI],C,ULT.   NOI$_N    ILIABIS                    TNTiT
                                                                                                                                aVlrl!



                   0111    l{ED_SUR-Gfi{/ PVT                          aa. ?36.00                             .CIO     tak lrtcr
                                                                                                                       A
                                                                                                                                    firl
                                                                                                                          , t g W r gW
                    O35O   PHABI,TACY                                      148. 00                            .00          148 .00
                   0359    DRGS/OTHSR                                   ?    r 669.00                         .CIO      e. 669.00
                   O?7?    STSRITE $UPPLIES                             9.446.91                              .00       9.446. S1"
                   O??S    SUPPTY/THPL$iT$                             15f??0.A1                              .80      15,??0.41
                   03CI1 tAF/CIIET'ISTRT                                8.995.00                              .00       B.9SS. CIO
                   03CIg tAB/II{I.TUNOIOGY                              a,499 .00                             .00       4f493.0S
                   CI305 tAB/T{EI{ATOIOGT                               8, ?33 .00                            .UU          a
                                                                                                                           Ut e.1e
                                                                                                                               a{J.   fin
                                                                                                                                      Ug
                   03O6 tAB/BACT-IIICRO                                    4S5.00                             .00             485.0CI
                   B3O? tAB/UROLOGY                                           ?45.oCI                         .00             ?45.00
                   B3?O D3 :,GAY                                        4.038,00                              .oo          4,0?e.00
                   03?4    DX X-RAY/CTIEST                              e,3sa .00                             .0CI         ef384.00
       Case 1:21-cv-21759-XXXX Document 1-4 Entered on FLSD Docket 05/07/2021 Page 19 of 22
PATIET{T NO:         ? 544S9??   RNNDiLL RHS:OT,IiL }THS BlttlFtG b"tTr P*.GH tS S1356
HED REC IIIO:           943 3 14 11?50 $I,T 4OTH STREET    0?/0s/ 19
GUAR.LITITOR hIO:
PATIE}IT;                                    HIA}II                                          rL 331?S3530    .f,,D!ilITTE}     DISCHARGES
rsE c.tRot                                                                                                   CI6/ 14/ 19        utridb/ t:t




                    0350 cT $c$,N                                          ?,5SS.00                   .00        ?.5S9.00
                    0s60 0R SERVICES                                      ?4f?A?.OCI                  .0s       ?4.A3?.0S
                    O3?CI ANHSTHE$TS                                      35,65?.00                   .00       s5, 65? .00
                    0390 FtooD sroR PROC                                      43?.S0                  .00           43?,00
                    8391 StCIOD ADIIII\I                                   1.8?1.00                   .00        1f0?1.0s
                    O4?O PI{Y$ICAL THERF                                   uau ri4I u.qunn
                                                                           11                         .00        8.5?6.00
                    B4A   1   PIIT$ TTIERP/VI$IT                           sf ?sg    .OCI             .00        €, ?$e . 00
                    CI434 pi{Y$ TtiSRP/EVAL                                   863 .0S                 .OCI           s63 .00
                    O43S OCC1JPATIONAI T1IERAPY                            e,434.00                   .CIO       e.434.00
                    F434      OCCUP TTIERP/EV.O.I                             644. 00                 .00            644. 00
                    0450      sI{EF,c R00n                                 8.5A3 .00                  .00        8.S?3.00
                    0636      DRUGS REQUIRII,IG DET CODE                  13.1^60.00                  .00       13, 160.OCI
                    O?10      RECOVERT ROO}I                               8r 96? .00                 .00        8.964 .00
                    O?30      EHG/CCG                                      ?,003 .00                  .00        4,00? .0s
                    OS? 1     PERIPIiERAL VASCUIAR t.q.B                  10f 3 68.00                 .00       10,360.00


                      TOTAT CIIARGE$:                 a   6L, s?4.   1?
                     TOTAT PAYT{ENTS:                            .00
                          TOTAL "I.}.JU$T:                       ,00
               Case 1:21-cv-21759-XXXX Document 1-4 Entered on FLSD Docket 05/07/2021 Page 20 of 22
      Allsal.u*d llstrn* Sard *n#
      fi000 !$ lJniver$i*.y Dr                                                                                                                                                                                                                                                          *1$
      taftsrac                                                        Ff       333:1-?I3B
                                                                                                                                                                                                            04ils{?                                    i)8/ x.s/*s: s
trleS$tf:                                                                                                           $   i\ailii*i          gil{}i.'ir:ift                gIXO   fOTJNTB}NEBIJE}U BLVA APT 205
Ir                                                                                                                           M{At'll
                                                                                                                                                                          *     --n$EffrffiA"g$^,r
I1)   ttfi!lti4tt                                                                                                    r ifif                              I+                                                        -:
                                                                                                                        l"




          PalrsdrEa                       €BA




                            4:l    i1::tr4+"iirj                                                                     rj   { i.,   1l ,,   li}iri    li!.ir;   r.rs:,$:


 0$43                       fior$$           l{sa}th liarvii:es                                                     ;IAHK;$                                                         c.t1,22019
 *d:fi3:                    lil*lrnd flara $up$li<aa                                                                                                                                nrl-2e01t
 s4 21                      Phvaicai Thera}}v                              :                                        00x$r                                                           fir1 1? 0:      I
                   ;        Shit.led $urxing                                                                    s03#.!                                                              o:r*.asst{
"t$$3
 04?1                       thyui.*a} Thdrapy                                                                       *$sal                                                       i   $i15201$
                                               i
 $4a!^                      s{r6u1!sgls&al Sherex}]r                                                                ssrfi$                                                          s'tt$*{e$
 ss51                       $kt}led                Nu**.lng                                                         *s499                                                           $ti$2sl I
 *{.?l                      s.hysical fhsrapy                                                                       &s3s1                                                           stls.?sfr9
 04?x                       Fhyaieal Therapy                                                                        s0t $)                                                          ilf 1$2 si      $

                            6ki-Ilsr:l tluqai.ng                                                                    s0        $.,$                                                  h11 otnt        o

 055       I                $killed                $il::sting                                                       s02$9                                                           0?ai ? r;.9
     942]j                  Phy*icat fherapy                           ,
                                                                                                                    s01$7                                                           0?0930rfi
 s{?1                       shysit8l                  ',,\he!rpy                                                    $01.$?                                                          0? i14   2   0i I'
 0rttl:.                    PhyEtdal.                ,thbrnp|                                                       qor$?                                                           g$a$ js01$
 dRfiI                      $kilx*d r*ursing                                                                        G0.?$9                                                          o7?6,!019
                                      ,il
 0151                       slEi llsd 'l.lurs.tnt                                                                   gst$s                                                           qrr$1mr
 0421                       lhyeiael th€rapy                                                                        s01.s?                                                          ilirlsa$1$
 0421.                       fhyaltal th*rapy                                                                       $0ili?                                                          s7$rg$1s
 0441                        Physicel ThsraFy                                                                       s0: s?                                                          $s0?2n1t
 o{sr                l
                             ph:rsi?4]" {hsf,&py                                                                    ssls)                                                           $s{$?0t         p

                             Fhy6ic{L Therapy                                                                       {ic]$?                                                          tl8$1t{1n       $

     [$].1                   thj.n"led fiurs                                                                        s0ep9                                                           es})rssld

5n    Rv$t't{Av€                                                                      a"t   fl(.Ar"ITr rr.Ali ilL                                                                                                                                       1   1,1$3?19$S
 BA1116TT,S GBA

                                                                                                                                                                                                                                                                           ltr i


$$11.i$uftt8$                i"Atnc            I                                                                                                                                                                                            ijl   ri'ijiltrMf.liti ittE?W NS

 rBs,              c&xOt
      '   ru1r:=,i       il .i,:



$s     t*$,.1ldsdl                 di.t   ni&a{?'tfi t}rj i(};jt:tl                                                                                                                                                            ssqiT"{P $Ai\{
     t gllt    l   gR1rl LUR.AOCNBG




                                                                                                                                                                                                         rqr.f atngoB,g                                     r..,;:;r   .lERslty    AtrLEN
                                                                                                                                                                                                         ;.r    {rtf!lAtli:r


 ** lliiif'l*}{\$                                                                                                                                                                                        ;tiY   lxltiiiq
          Case 1:21-cv-21759-XXXX Document 1-4 Entered on FLSD Docket 05/07/2021 Page 21 of 22
t    gygqlugd vs{,tg ,sare *n*
      ${00 ti iJr.tirio}:$iuy n{                                                                                                                                                         *E$
      Saqrar*r


Firy$S,tt,S$"lli                                                                                     9:t*   Ff{jNtH;$spt,&Ar} fiLVI? &pT *0s
*
fD:;ri     $11,1r   !




                                                                                                                                                                                     ri:;lli:::
                                                                                                                                                                                     I   li[*
       Falfteut,o sBs




                                                                 Il   lLS;t i*Aif, /rrili   ;-,i :

0{ai                                    ?llsfepy                 GSX S?                                      0St I F;$1$      3

s$5:                    $k11ldd l;turo.i:nq                      tl*s$$                                      **r*x*i*         .


0{21                    Phyei$El {h.*rapy                        apl 5t                                      drirr   cr   *   3

                           : :i ,         .r .



                                 I




                                                                                                                                                                                                  l4ii        i



                                                                                                                                                                                                  iji:::lil
                                                                                                                                                                                                  li*l            i




    0001 | pAff                                     #F      ,2                sMsAT/SSd $A?S
t4    tw*n      N m*                                                                                                                                  L?4 03 ?3 968

PAI&dtt0                 G&A




g.S   l!1$J{lgl}$ :*}rt'+g                                                                                                                     {it*,'n iLt**.            i:l:at::til:i

r.EB, CSe*&
    I 1!'fi1:,:i".
111:1,:                          p,




$$    r?{*,f   lj[til    $.* f l4tlltS9r*l   i   t\)trliS

    191{1"19rilllnRAOeUE6
                                                                                                                                                                           .l


0
s
T:

                                                                                                                                                           .sf ,]s*a$Y     AtrtrEN
   Case 1:21-cv-21759-XXXX Document 1-4 Entered on FLSD Docket 05/07/2021 Page 22 of 22
Fob ?0,20 04":17p              CarolA Lee                                                                         305-220{32$         p.1?
      f


                                                                                     Transaetior RecetPl
 itt*leozo




     Merchant NA'TIONAI e{FnICAt
     12605 NW 115TH AVE L}NIT E-1C2
     pfrnliv, rr l*ttg              30s686sc$1
     US


     Se**ription:
                                                                       F.0" Nurnhen
     Order $umbel:
                                                                       lnvohe Nrrmbsn
     OustunrErlD:

                                                                       $hlppins lrlfxrmation
     Bllling Inturnnltro*
     CAROL     tgE


                                                                                                            Shipping;          0-00
                                                                                                              Tax:             0,00
                                                                                                                fotati   U$D 2el.1g



      &itedTime:                         14-FeS?0?0 10:55r$1 F$T
      Transaction lD:                    62191'501030
      Tnaffia tiotl TyPe:                Authorbalion wl Arrto CaPiure
      Transantlon Statr"rs:              Captured/Pending $eltlemenl
      Au$rorieation Cods:                035605
      Payrnent Mb{hod:                   ffi




   hllpsi,.,l.sqcd|'t1L€4jtharirg'noUul/lhstnBsJbbt/rfr9r€aglion/transacllanRs€€lP{'aspx?transld+62101$0'l0lS
